Exhibit 10.4


STOCK PLEDGE AGREEMENT



  THIS STOCK PLEDGE AGREEMENT (“Agreement”), dated as of the 2nd day of July
2007, is by and among ThermoEnergy Corporation, a Delaware corporation (the
“Pledgor”), in favor of Spencer Trask Specialty Group, LLC (in its capacity as
agent for itself and for other Secured Parties (as defined below), the “Agent”),
and the holders of certain Convertible Promissory Notes due May 31, 2010 in the
aggregate principal amount of up to $3,700,000 (the “Notes”) issued by the
Pledgor who agree to the terms of this Agreement either by executing the
signature page hereto or by executing a counterpart signature page in the form
attached as Exhibit A (the “Secured Parties”). Terms used herein and not
otherwise defined shall have the same meanings as defined in the Notes.


WITNESSETH:


  WHEREAS, (i) on the date hereof, the Secured Parties, the Pledgor and CASTion
Corporation, a Massachusetts corporation (“CASTion”), are entering into a
transaction whereby the Pledgor is purchasing from the Secured Parties certain
shares of CASTion’s capital stock (“CASTion Stock”) owned by such Secured
Parties, and (ii) after the date hereof, the Pledgor will offer to purchase
additional shares of CASTion Stock from other holders;


WHEREAS, as partial payment for the CASTion Stock, the Pledgor is issuing, and
will issue, the Notes to the Secured Parties; and


  WHEREAS, the agreement of the Secured Parties to accept the Notes is subject
to the condition that the Pledgor shall execute and deliver this Agreement and
grant the security interests hereinafter described in the Pledged Shares (as
such term is defined below);


  NOW, THEREFORE, in consideration of the Secured Parties’ agreement to accept
the Notes as partial payment for the CASTion Stock, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, it is hereby agreed as follows:


1. Pledge; Deposit.


(a) The Pledgor hereby pledges and assigns to the Agent, for the benefit of
itself and the Secured Parties, and hereby grants to Agent, for the benefit of
itself and the Secured Parties, a continuing security interest in, (i) each and
every share of CASTion Stock acquired by the Pledgor from any of the Secured
Parties, (ii) each and every additional share of CASTion Stock which may be
acquired after the date hereof by the Pledgor from any of the Secured Parties,
(iii) each and every additional share of capital stock which may be issued by
CASTion after the date hereof, regardless of the reason for such issuance or the
consideration therefor, and including shares of capital stock issued with
respect to any CASTion Stock as a stock dividend or distribution or in
connection with any stock split, subdivision, recapitalization, reclassification
or transaction having similar effect after the date hereof, and (iv) all
products and proceeds of the properties described in the preceding clauses (i)
through (iii) (all such property described in the preceding clauses (i) through
(iv) being referred to hereinafter collectively as the “Pledged Shares”), as
security for the due and punctual payment of all amounts owed the Secured
Parties pursuant to, and the performance of all other obligations of Pledgor to
the Secured Parties under, the Notes or under this Agreement (the “Secured
Obligations”).
 

--------------------------------------------------------------------------------


 
(b) The Pledgor hereby deposits the Pledged Shares with the Agent, in form
suitable for transfer by delivery or accompanied by duly executed instruments of
transfer or assignments in blank and any required transfer stamps, and shall,
from time to time, so deposit with the Agent any and all additional Pledged
Shares which may come into its possession.


2.  Validity. The Pledgor covenants that the Pledged Shares are duly and validly
pledged with the Agent for the benefit of the Secured Parties in accordance with
applicable law and that the Pledgor will defend the Secured Parties’ right,
title and security interest in and to the Pledged Shares against the claims and
demands of all persons whomsoever. The Pledgor represents and warrants to the
Agent and to the Secured Parties that (i) the Pledgor has good title to, and is
the sole record and beneficial owner of, the Pledged Shares free and clear of
all liens, claims, security interests and encumbrances of every nature
whatsoever except for (x) the interest granted to the Agent and the Secured
Parties herein and (y) a lien securing up to $2,000,000 of indebtedness owed by
the Pledgor to One Banc & Trust, N.A. (the “Senior Lien”), and (ii) the Pledgor
has obtained all consents and waivers of any third parties necessary to permit
the grant of the security interests made herein and the exercise of the Agent’s
and the Secured Parties’ rights under Section 4 and the Agent’s right to
transfer sole legal and beneficial ownership of the Pledged Shares to the
Secured Parties on the books of CASTion.


3.  No Other Transfers or Liens. The Pledgor hereby covenants and agrees that
the Pledgor will not sell, convey or otherwise dispose of any of the Pledged
Shares, nor will the Pledgor create, incur or permit to exist any lien, claim,
security interest or encumbrance whatsoever with respect to any of the Pledged
Shares or the proceeds thereof, other than (i) the liens on and security
interests in the Pledged Shares created hereby and (ii) the Senior Lien.


4.  Voting; Distributions. So long as there shall exist no Event of Default (as
defined in the Notes) or, if there shall exist an Event of Default, the Agent
shall not have notified the Pledgor in writing of its election to exercise the
rights of the Secured Parties under this Section 4, the Pledgor shall be
entitled (i) to exercise the voting power with respect to the Pledged Shares as
it shall determine to be appropriate and (ii) to receive cash dividends and
other distributions of cash at any time and from time to time declared or made
upon any of the Pledged Shares. In case, but only so long as, there shall exist
an Event of Default, upon the giving of the written notice to the Pledgor, the
Agent shall be entitled (a) to exercise the voting power with respect to the
Pledged Shares as it shall determine to be appropriate but for the benefit of
the Secured Parties, (b) to receive and retain for the benefit of the Secured
Parties, as collateral security for the Secured Obligations, any and all
dividends and other distributions at any time and from time to time declared or
made upon any of the Pledged Shares, and (c) to exercise for the benefit of the
Secured Parties any and all rights of payment, conversion, exchange,
subscription or any other rights, privileges or options pertaining to the
Pledged Shares as if it were the absolute owner thereof, all without liability
except to account for property actually received. The Agent shall have no duty
to exercise any of the aforesaid rights, privileges or options, and shall not be
responsible for any failure to do so or delay in so doing; provided, however,
that the Agent shall take, and shall refrain from taking, such actions and shall
exercise, and shall refrain from exercising, such privileges or options as may
be directed by the Secured Parties then holding Notes the aggregate unpaid
principal balance of which is at least 75% of the then aggregate unpaid
principal balance of all Notes (the “Required Secured Parties”).
 
2

--------------------------------------------------------------------------------




5.  Events of Default. Upon the occurrence of any Event of Default (as defined
in the Notes), the Agent and the Secured Parties shall have all of the rights
and remedies of secured parties under the Uniform Commercial Code as in effect
in the Commonwealth of Massachusetts or other applicable law. In addition
thereto, the Agent and the Secured Parties shall have the right, at their
election, subject to any necessary prior consent of any governmental authority
and of the holder of the Senior Lien, upon notice to the Pledgor, at any time or
times thereafter, to cause all or any of the Pledged Shares to be transferred
into the names of the Secured Parties or into the names of their nominee or
nominees (in full satisfaction of the Secured Obligations). In furtherance of
all such rights, upon the occurrence of any Event of Default, the Agent shall
have the right, for and in the name, place and stead of the Pledgor, and for the
benefit of the Secured Parties, to execute endorsements, assignments, or other
instruments of conveyance or transfer with respect to all or any of the Pledged
Shares. The Agent is hereby appointed the attorney-in-fact, with full power of
substitution, of the Pledgor for the purpose, upon the occurrence of an Event of
Default, of carrying out the provisions of this Agreement and taking any action
and executing any instruments (including, without limitation, conveyances,
assignments and transfers) which the Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is coupled
with an interest and is irrevocable.


The Pledgor irrevocably covenants and agrees that it shall not object to any
transfer or conveyance executed pursuant to the preceding paragraph of this
Section 5, whether on the grounds that the value of the Pledged Shares at the
time of the Event of Default exceeds the Secured Obligations or otherwise, and
the Pledgor hereby irrevocably waives, to the fullest extent permissible under
applicable law, any rights to contest such transfer or conveyance or to recover
any difference between the value of the Pledged Shares at the time of the Event
of Default and the Secured Obligations. The Pledgor further acknowledges and
agrees that the foregoing rights of the Secured Parties and the foregoing
agreements and waivers are material inducements and conditions to the Secured
Parties’ willingness to accept the Notes and that such agreements and waivers
shall not be construed as a penalty.


6.  Rights Against the Pledgor; Remedies Cumulative. Upon the occurrence of any
Event of Default, the Agent may, but without obligation to do so unless so
directed by the Required Secured Parties, demand, sue for and/or collect any
money or property from the Pledgor to which the Secured Parties may be entitled.
No course of dealing between the Pledgor and the Agent or the Secured Parties
nor any failure to exercise, nor any delay in exercising, on the part of the
Agent or the Secured Parties, any right, power or privilege hereunder or under
any of the Secured Obligations, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided and
provided under any of the Secured Obligations are cumulative and are in addition
to, and not exclusive of, any rights or remedies provided by law, including,
without limitation, the rights and remedies of a secured party under the Uniform
Commercial Code.
 
3

--------------------------------------------------------------------------------




7.  Assignability by the Secured Parties. In the event of a sale or assignment
by any Secured Party of all or any of the Secured Obligations held by it, such
Secured Party may assign or transfer its rights and interest under this
Agreement in whole or in part to the purchaser or purchasers of such Secured
Obligations, whereupon such purchaser or purchasers shall become vested with all
of the powers and rights given to the Secured Party hereunder, and such Secured
Party shall thereafter be forever released and fully discharged from any
liability or responsibility hereunder with respect to the rights and interests
so assigned.


8.  Return and Release of Pledged Shares. At such time as no principal, interest
or other obligations shall be outstanding and unpaid under any of the Notes, the
Agent and the Secured Parties shall release their security interests in the
Pledged Shares, and shall deliver the Pledged Shares to the Pledgor at the
Pledgor’s expense. At the Pledgor’s expense, the Agent and the Secured Parties
shall execute and deliver such agreements, instruments and other writings, and
do such other things, as the Pledgor may reasonably request in connection with
the release of the Secured Party’s security interests and the delivery of the
Pledged Shares to the Pledgor.
 
9.  Duty of Care. Beyond the exercise of reasonable care to assure the safe
custody of the Pledged Shares while held hereunder, the Agent shall have no duty
or liability to collect any sums due in respect thereof or to protect or
preserve rights pertaining thereto, and shall be relieved of all responsibility
for the Pledged Shares upon surrendering the same to the Pledgor.


10. The Agent.
 
(a)Each Secured Party hereby designates and appoints the Agent as its agent,
commencing on the date hereof and terminating upon the earlier to occur of the
conversion of the Notes to equity in accordance with the Notes and the payment
of the Secured Obligations in full in immediately available funds, for purposes
of, among other things, collecting, holding and realizing on Pledged Shares for
the benefit of itself and the Secured Parties, perfecting the security interest
of the Agent and the Secured Parties in the Pledged Shares, distributing the
proceeds of such Pledged Shares and any payments received by Pledgor in
accordance with the terms hereof, signing all subordination agreements and
intercreditor agreements as may be reasonably required by the holder of the
Senior Lien (and carrying out the obligations of the Agent thereunder),
enforcing the Secured Parties’ rights and remedies (in the Agent’s discretion or
at the direction of the Required Secured Parties) hereunder and for all other
acts to be carried out by the Agent (or not carried out by Agent in Agent’s
discretion) pursuant to the terms hereof. Each Secured Party irrevocably
authorizes the Agent to exercise all such powers as are expressly delegated to
the Agent hereunder, together with such other powers as are reasonably
incidental thereto. The Agent (i) shall have no duties or responsibilities
except those expressly set forth in this Agreement, and shall not by reason of
this Agreement be a trustee or fiduciary for any Secured Party; (ii) shall not
be responsible to any Secured Parties for any recitals, statements,
representations or warranties contained in this Agreement or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the Notes or for any other document referred to or provided for
herein or therein or for any failure by the Pledgor to perform any of its
obligations hereunder or thereunder; and (iii) shall not be responsible to the
Secured Parties for any action taken or omitted to be taken by it hereunder or
under any other document or instrument referred to or provided for herein or in
connection herewith, except for its own gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction. The Agent may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith. Each Secured Party authorizes
and directs the Agent to enter into this Agreement and all subordination
agreements and intercreditor agreements executed in connection herewith. Each
Secured Party agrees that any action taken by the Agent or the Required Secured
Parties in accordance with the terms of this Agreement, the related
subordination agreements and intercreditor agreements and the exercise by the
Agent or the Required Secured Parties of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Secured Parties.
 
4

--------------------------------------------------------------------------------




(b)As to any matters not expressly provided for by this Agreement, the Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder in accordance with instructions given by the Required Secured Parties,
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all Secured Parties.


(c) The Agent shall take such action with respect to any continuing Event(s) of
Default as shall be directed by the Required Secured Parties to the extent
provided for herein; provided, that, unless and until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to or by reason of
such Event(s) of Default, as it shall deem advisable in the best interests of
the Secured Parties. Except with the prior written consent of the Agent, none of
the Secured Parties may assert or exercise any enforcement right or remedy in
respect of the Secured Obligations or the Notes as against the Pledgor or any of
the Pledged Shares or other property of the Pledgor. The Agent shall in all
cases be fully justified in failing or refusing to act hereunder and thereunder
unless it shall receive further assurances to its satisfaction from the Secured
Parties of their indemnification obligations under Section 10(d) hereof against
any and all liability and expense that may be incurred by it by reason of taking
or continuing to take any such action.


(d) The Secured Parties agree to indemnify the Agent (to the extent not
reimbursed by the Pledgor hereunder and without limiting any obligations of the
Pledgor hereunder) ratably, in accordance with their pro rata share of the
Secured Obligations, for any and all claims of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Agent (including by
any Secured Party) arising out of or by reason of any investigation in or in any
way relating to or arising out of this Agreement (or the related subordination
agreements and intercreditor agreements) or any other documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby (including any costs and expenses that the Agent is obligated to pay
hereunder) or the enforcement of any of the terms hereof or thereof or of any
such other documents, provided, that, no Secured Party shall be liable for any
of the foregoing to the extent it arises from the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction. The foregoing
indemnity shall survive the payment of the Secured Obligations and the
termination of this Agreement.
 
5

--------------------------------------------------------------------------------




(e) The Secured Parties hereby irrevocably authorize the Agent, at its option
and in its discretion, to release any security interest in, or lien upon, any of
the Pledged Shares (i) upon satisfaction of all of the Secured Obligations
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted), or (ii) constituting property being sold or
disposed of in accordance with Section 5 hereof, or (iii) approved, authorized
or ratified in writing by all of Secured Parties or (iv) the consummation of the
conversion of the Notes to equity in accordance with the Notes. Except as
provided above, the Agent will not release any security interest in any of the
Pledged Shares without the prior written authorization of all of the Secured
Parties. Upon request by the Agent at any time, the Secured Parties will
promptly confirm in writing Agent’s authority to release any or all of the
Pledged Shares pursuant to this Section. The Agent shall have no obligation
whatsoever to any Secured Party, to confirm or assure that the Pledged Shares
are owned by Pledgor or has been encumbered, or that the liens and security
interests granted to the Agent pursuant hereto or otherwise have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Agent in this Agreement, it being understood and agreed that in respect of
the Pledged Shares, or any act, omission or event related thereto, the Agent may
act in any manner it may deem appropriate, in its discretion, given the Agent’s
own interest in the Pledged Shares as a Secured Party and that the Agent shall
have no duty or liability whatsoever to any other Secured Party. Each Secured
Party hereby appoints the Agent and each other Secured Party as agent and bailee
for the purpose of perfecting the security interests in and liens upon the
Pledged Shares by possession (or where the security interest of a secured party
with possession has priority over the security interest of another secured
party) and the Agent and each Secured Party hereby acknowledges that it holds
possession of any such Pledged Shares for the benefit of the Agent as a Secured
Party. Should any Secured Party obtain possession of any such Pledged Shares,
such Secured Party shall notify the Agent thereof, and, promptly upon the
Agent’s request therefor shall deliver such Pledged Shares to the Agent or in
accordance with the Agent’s instructions.


11. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section 11, (b) the next business day, if sent by a
nationally recognized overnight courier service, (c) the second business day
after the date of mailing, if sent, postage prepaid, by first class U.S. mail or
(d) upon actual receipt by the party to whom such notice is addressed. The
address for such notices and communications shall be as follows:


If to the Pledgor:
Dennis C. Cossey, CEO
 
ThermoEnergy Corporation
 
124 West Capitol Avenue, Suite 880
 
Little Rock, Arkansas 72201
 
Fax: (501) 375-5249

 
6

--------------------------------------------------------------------------------


 

   
with copies (which
 
shall not constitute
 
notice hereunder) to:
Andrew T. Melton, EVP and CFO
 
ThermoEnergy Corporation
 
124 West Capitol Avenue, Suite 880
 
Little Rock, AR 72201
 
Fax: (501) 375-5249
   
and
William E. Kelly, Esq.
 
Nixon Peabody LLP
 
100 Summer Street
 
Boston, MA 02110
 
Fax: (866) 743-4899
   
If to the Agent:
Donald F. Farley, CEO
 
Spencer Trask Specialty Group, LLC
 
535 Madison Avenue
 
New York, NY 10022
 
Fax: (508) 854-1753
   
with copies (which
 
shall not constitute
 
notice hereunder) to:
E. Matthew Gautieri, Controller
 
Boston Community Venture Fund
 
56 Warren Street
 
Boston, MA 02119
 
Fax: (617) 427-9300
     
Robert J. Crowley, President
 
Massachusetts Technology Development Corporation
 
40 Broad Street
 
Suite 818
 
Boston, MA 02109
 
Fax: (617) 723-5983
   
and
Carl F. Barnes, Esq.
 
Morse, Barnes-Brown & Pendleton, P.C.
 
1601 Trapelo Road
 
Waltham, Massachusetts 02451
 
Fax: (781) 622-5933

 
7

--------------------------------------------------------------------------------


 
If to a Secured Party:
To such Secured Party at the address of such Secured Party set forth on Exhibit
B hereto.

  
12.  Waiver of Notice, etc. The Pledgor hereby waives notice of acceptance of
this Agreement as well as presentment, demand, payment, notice of dishonor or
protest and all other notices of any kind in connection with any of the Secured
Obligations, except as expressly provided herein. The Pledgor further waives any
right it may have under any state or federal law to notice except as required
hereby or to a judicial hearing prior to the exercise of any right or remedy
provided by this Agreement to the Agent or the Secured Parties and waives its
rights, if any, to set aside or invalidate any sale duly consummated in
accordance with this Agreement on the grounds (if such be the case) that the
sale was consummated without a prior judicial hearing. The Pledgor’s waivers
under this Section 12 have been made voluntarily, intelligently and knowingly
and after the Pledgor has been apprised and counseled by its attorney as to the
nature thereof and its possible alternative rights.


13.  Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, at any time any amount received by the Secured
Parties in respect of the Secured Obligations is rescinded or must otherwise be
restored or returned to the Pledgor upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Pledgor or upon the
appointment of an intervenor or conservator of, or trustee or similar official
for the Pledgor or any substantial part of its properties, or otherwise, all as
though such payments had not been made.


14.  Amendments. This Agreement may be amended and the terms hereof may be
waived only with the written consent of the Pledgor and the Agent (upon the
consent of the Required Secured Parties).


15.  Successors and Assigns, etc. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their legal representatives, successors
and assigns, and the terms “Secured Party” and “Secured Parties” shall be deemed
to include any other holder or holders of any of the Secured Obligations. Where
the content so permits or requires, terms defined herein in the singular number
shall mean the plural, and in the plural number, the singular. In case any court
of competent jurisdiction shall hold any provision of this Agreement to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall be an original, but all of which together
shall constitute one instrument.


16.  Governing Law. This Agreement, including the validity hereof and the rights
and obligations of the parties hereunder, shall be construed in accordance with
and governed by the laws of Commonwealth of Massachusetts and the federal laws
of the United States, without reference to their conflict of laws provisions.
 
8

--------------------------------------------------------------------------------




17. Waiver of Right to Trial by Jury. THE PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND
WAIVES ANY RIGHT TO BRING A COUNTERCLAIM AGAINST THE AGENT AND/OR AGAINST ANY
SECRED PARTY IN ANY ACTION TO ENFORCE THIS AGREEMENT. THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR AGENT AND THE SECRED PARTIES TO ENTER INTO THIS
AGREEMENT.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a sealed
instrument as of the date first above written.

       
“PLEDGOR”
 
THERMOENERGY CORPORATION
 
   
   
  By:   /s/ Andrew T. Melton  

--------------------------------------------------------------------------------

Andrew T. Melton  
Executive Vice President and
Chief Financial Officer

 

       
“AGENT”
 
SPENCER TRASK SPECIALTY GROUP, LLC
 
   
   
  By:  
/s/ Donald F. Farley
 

--------------------------------------------------------------------------------

Name: Donald F. Farley
  Title: CEO



9

--------------------------------------------------------------------------------


 

       
“SECURED PARTIES”
 
BANCBOSTON VENTURES, INC.
 
   
   
  By:  
MASSACHUSETTS TECHNOLOGY 

DEVELOPMENT  CORPORATION
ATTORNEY-IN-FACT 

 

      By:   /s/ Robert J. Crowley  

--------------------------------------------------------------------------------

Name: Robert J. Crowley   Title: President

 

       
BCLF VENTURES I, LLC
 
   
   
  By:   /s/ E. Matthew Gautieri  

--------------------------------------------------------------------------------

Name: E. Matthew Gautieri   Title: Controller

 

       
ESSEX REGIONAL RETIREMENT BOARD
 
   
   
  By:  
MASSACHUSETTS TECHNOLOGY 
DEVELOPMENTCORPORATION
ATTORNEY-IN-FACT 

 

      By:   /s/ Robert J. Crowley  

--------------------------------------------------------------------------------

Name: Robert J. Crowley   Title: President



10

--------------------------------------------------------------------------------


 

       
MASSACHUSETTS TECHNOLOGY
DEVELOPMENT CORPORATION
 
   
   
  By:   /s/ Robert J. Crowley  

--------------------------------------------------------------------------------

Name: Robert J. Crowley   Title: President

 

       
SPENCER TRASK SPECIALTY GROUP, LLC
 
   
   
  By:   /s/ Donald F. Farley  

--------------------------------------------------------------------------------

Name: Donald F. Farley   Title: CEO



11

--------------------------------------------------------------------------------



EXHIBIT A


COUNTERPART SIGNATURE PAGE


TO STOCK PLEDGE AGREEMENT


Dated __________ ____, 2007



_____________ (the “Additional Secured Party”) is hereby unconditionally joined
as a Secured Party to the Stock Pledge Agreement dated as of _____________,
2007, as amended from time to time (the “Agreement”), and agrees that it shall
be bound by all terms and conditions applicable to the Secured Parties set forth
in the Agreement (including, without limitation, the appointment of the Agent
thereunder and all indemnities in connection therewith). The Pledgor and the
Additional Secured Party hereby agree that all references to “Secured Parties”
set forth in the Agreement shall include the Additional Secured Party and the
Additional Secured Party shall receive the benefit of all of the rights and
interests (including, without limitation, security interests) of a Secured Party
under the Agreement.



 
“ADDITIONAL SECURED PARTY”
______________________
 
       
By:
 

 
Name:
 

 
Title:
 

 

       
“PLEDGOR”
 
THERMOENERGY CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

Andrew T. Melton
Executive Vice President and
 
Chief Financial Officer

 
12

--------------------------------------------------------------------------------


 
EXHIBIT B


Names and Addresses of the Secured Parties
 
BancBoston Ventures Inc.
c/o Massachusetts Technology Development Corporation
40 Broad Street
Suite 818
Boston, MA 02109
Attn: Robert J. Crowley, President
Fax: (617) 723-5983



BCLF Ventures I, LLC
c/o Boston Community Venture Fund
56 Warren Street
Boston, MA 02119
Attn: E. Matthew Gautieri, Controller
Fax: (617) 427-9300



Essex Regional Retirement Board
c/o Massachusetts Technology Development Corporation
40 Broad Street
Suite 818
Boston, MA 02109
Attn: Robert J. Crowley, President
Fax: (617) 723-5983



Massachusetts Technology Development Corporation
40 Broad Street
Suite 818
Boston, MA 02109
Attn: Robert J. Crowley, President
Fax: (617) 723-5983



Spencer Trask Specialty Group, LLC
535 Madison Avenue
New York, NY 10022
Attn: Donald F. Farley, CEO
Fax: (508) 854-1753
 
13

--------------------------------------------------------------------------------


 
Spencer Trask Private Equity Accredited Fund III, LLC
c/o Spencer Trask Specialty Group, LLC
535 Madison Avenue
New York, NY 10022
Attn: Donald F. Farley, CEO
Fax: (508) 854-1753


14

--------------------------------------------------------------------------------


 